Citation Nr: 1236713	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from June 20, 2008 to May 24, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned that disability a 30 percent disability rating effective from July 13, 2006.  

The Veteran appealed from that decision as to the rating, and in his November 2006 notice of disagreement initiating his appeal, he raised a claim of entitlement to TDIU, which the RO denied in a July 2007 rating decision.  The Veteran did not initiate a separate appeal as to the RO's denial of the TDIU claim.  However, the Veteran's claim for TDIU remains a part of the claim on appeal for an initial rating in excess of 30 percent for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In a July 2009 rating decision the RO increased the disability rating for PTSD to 50 percent effective from June 20, 2008. 

The Board remanded the case in April 2010 for further development, after which in an April 2011 rating decision the RO increased the rating for PTSD from 50 to 70 percent, and granted TDIU, both effective from May 25, 2010.  

Then in a September 2011 Board decision, the Board granted the PTSD a 50 percent rating for the period from July 13, 2006 to June 19, 2008; and a 70 percent rating from June 20, 2008 to May 25, 2010; and denied a rating in excess of 70 percent from May 25, 2010.  In that decision the Board also remanded for further development and adjudication the claim for TDIU for the period from June 20, 2008 to May 24, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On appeal is the issue of entitlement to TDIU for the period from June 20, 2008 to May 24, 2010.  In a September 2011 decision the Board remanded for further development and adjudication the claim for TDIU for the period from June 20, 2008 to May 24, 2010.  As noted in that decision, because of a grant in that decision of a 70 percent rating for PTSD effective from June 20, 2008, the Veteran meets the combined schedular rating requirements for TDIU under 38 C.F.R. § 4.16(a) for the period beginning from June 20, 2008.  See 38 C.F.R. § 4.16(a) (2011).  The Board further determined that since TDIU was already in effect from May 25, 2010, a remand was necessary for all required development and adjudication of the TDIU claim regarding the period from June 20, 2008 to May 24, 2010.  

In remanding the case in September 2011, the Board directed that the RO refer the Veteran's claims files to an appropriate medical specialist for the purpose of obtaining an opinion on the TDIU claim for the period from June 20, 2008 to May 24, 2010; and if necessary, to include an appropriate VA examination.  The Board directed that the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation during the period prior to May 25, 2010.  

In October 2011 the Veteran underwent a VA examination of his service-connected PTSD and a VA examination of his service-connected (1) diabetes mellitus and (2) hepatitis C later that month.  The report of the October 2011 VA examination for diabetes mellitus and for hepatitis C, shows that the examiner found that the Veteran had erectile dysfunction that was at least as likely as not related to the Veteran's diabetes mellitus.  The report contains a health history that the Veteran was being treated at that time for conditions including liver condition, hepatitis C, diabetes mellitus Type II, and hypertension.

The October 2011 VA examination report contains findings from a 2005 liver biopsy, of chronic hepatitis, marked fibrosis, cannot exclude early incomplete cirrhosis.  The examiner opined that the Veteran's liver condition did have an impact on the Veteran's ability to work, in that it was less likely that the Veteran could perform jobs requiring strenuous physical exertion due to hepatitis C in view of associated fatigue and malaise.  The examiner further opined that while undergoing treatment, it was less likely that the Veteran can maintain gainful employment due to additional medication side effects and frequent doctor visits.  The examiner noted in this regard that, the Veteran had received treatment for 48 weeks in the period from August 2007 to July 2008, and it was less likely that he was able to work during June and July of 2008.  

The evidence discussed above raises claims of service-connection for (1) erectile dysfunction to include as due to diabetes mellitus, (2) hypertension to include as due to diabetes mellitus, and (3) liver disease other than hepatitis C, including cirrhosis of the liver, to include as due to hepatitis C; and raises a claim for an increased disability rating for hepatitis C. 
 
As the liver condition including hepatitis C are shown to have significant impact on the Veteran's employability, these raised claims are collectively inextricably intertwined with the claim on appeal of entitlement to TDIU for the period from June 20, 2008 to May 24, 2010, and therefore they must be adjudicated in connection with the adjudication of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Therefore, the Board finds that after obtaining any outstanding medical records pertaining to these raised claims, the claims file should be returned to the medical doctor examiner who conducted the October 2011 VA examination of the Veteran's diabetes mellitus and hepatitis C in relation to the TDIU claim, or if the examiner is no longer available, a suitable replacement, for an addendum to the prior examination.  After reviewing the claims files, and examination if deemed necessary, that examiner should provide an addendum addressing the question of the likelihood that (1) hypertension, or (2) a liver disease other than hepatitis C, to include cirrhosis of the liver, is related to service or a service-connected disability.  The October 2011 VA examiner has already provided an opinion linking erectile dysfunction to the Veteran's diabetes mellitus.  The examiner should also provide findings as to the current extent, nature, and severity of the Veteran's service-connected hepatitis C.  Finally, the examiner should provide an opinion as to the TDIU claim as directed below.

The report of the October 2011 VA examination for PTSD did not address the essential question for which the Board requested an opinion, that is, whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation during the period prior to May 25, 2010?  An opinion on this issue is necessary for the Board's adjudication of the claim.  As the report of the October 2011 VA examination for PTSD did not address the essential question for which the Board requested an opinion, the Board has no discretion and is obligated to remand this issue to the RO to arrange for an addendum opinion to that report.  

In light of the above, the Board finds that after obtaining any outstanding medical records pertaining to the claim, the claims file should be returned to the clinical psychologist examiner who conducted the October 2011 VA PTSD examination, or if the examiner is no longer available, a suitable replacement, for an addendum to the prior examination.  

After reviewing the claims files, and examination if deemed necessary, that examiner should provide an addendum addressing the question of whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (diabetes mellitus or hepatitis C), either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation during the period prior to May 25, 2010.  See Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

After completion of the above actions the RO should adjudicate the raised claims discussed above, and in light of that, adjudicate the claim for TDIU for the period from June 20, 2008 to May 24, 2010.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the TDIU claim, and pertaining to hypertension and liver disease/cirrhosis.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing: (1) the various symptoms and impairment resulting from his service-connected disabilities, and the impact of these on his ability to work; and (2) the onset and chronicity of hypertension or liver disease/cirrhosis during and since service or since onset of a service-connected disability.  Provide the Veteran with an appropriate period of time for the receipt of such requested lay evidence.

3.  After completion of the above development, send the Veteran's claims folder to the medical doctor examiner who conducted the October 2011 VA examination of the Veteran's diabetes mellitus and hepatitis C in relation to TDIU, or if that examiner is not available, to a suitable replacement, to request that the examiner prepare an addendum to the October 2011 VA examination report. 

Request that the examiner review the claims file, and if deemed necessary, to include an appropriate VA examination of the Veteran regarding hypertension, liver disease/cirrhosis, and hepatitis C.

The examiner should identify all conditions that are part of, associated with, or caused or aggravated by, the Veteran's service-connected diabetes mellitus or hepatitis C.  With respect to hepatitis C, the examiner should identify the presence, extent, and duration in the past 12 months, of any fatigue, malaise, anorexia, nausea, vomiting, arthralgia, right upper quadrant pain, incapacitating episodes, or other associated signs and symptoms due to hepatitis C infection.

In this regard the examiner should specifically include an assessment of whether it is at least as likely as not that any present (1) hypertension or (2) liver disease other than hepatitis C, including cirrhosis of the liver, is associated with the service-connected diabetes mellitus or hepatitis C, or is otherwise related to or had its onset in service.  

After record review, and examination if deemed necessary, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation during the period prior to May 25, 2010.  

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) PTSD, (b) diabetes mellitus, and (c) hepatitis C.  Note that for the purpose of addressing the above question on employability, if the examiner finds that any present hypertension or liver disease (other than hepatitis C which is already service connected), or other disorder, is at least as likely as not associated with the service-connected diabetes mellitus or hepatitis C, or is otherwise related to or had its onset in service, then the examiner should treat such disorder as service connected. 

The claims files should be made available to and reviewed by the examiner, and examination conducted if deemed necessary to complete the requested actions.  All findings, a complete rationale for any opinion expressed, and conclusions reached, should be set forth in a legible report.

4.  After completion of the above development, send the Veteran's claims folder to the clinical psychologist examiner who conducted the October 2011 VA PTSD examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the October 2011 VA (PTSD) examination report.  

Request that the mental disorders examiner review the claims file, and if deemed necessary, to include an appropriate VA examination as to the claim of entitlement to TDIU for the period prior to May 25, 2010.  The claims folder should be made available to and reviewed by the examiner.  If an examination is deemed necessary, then all appropriate tests and studies should be conducted.  

After record review, and examination if deemed necessary, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation during the period prior to May 25, 2010.  

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) PTSD, (b) diabetes mellitus, (c) hepatitis C.  Note that in addressing the above question on employability, if the examiner in the non-psychiatric disorders examination found that any present hypertension or liver disease (other than hepatitis C which is already service connected), or other disorder, is at least as likely as not associated with the service-connected diabetes mellitus or hepatitis C, or is otherwise related to or had its onset in service, then the psychiatric examiner should treat such disorder as service connected. 

The claims files should be made available to and reviewed by the examiner, and examination conducted if deemed necessary to complete the requested actions.  All findings, a complete rationale for any opinion expressed, and conclusions reached, should be set forth in a legible report.

5.  Following the above actions and any additional development deemed appropriate, the RO should readjudicate the claims for service connection for (1) erectile dysfunction to include as due to diabetes mellitus, (2) hypertension to include as due to diabetes mellitus, and (3) liver disease, other than hepatitis C, including cirrhosis of the liver, to include as due to hepatitis C; and the claim for an increased disability rating for hepatitis C.  

6.  Then, in light of the results of the above original adjudication actions, readjudicate the claim of entitlement to TDIU for the period prior to May 25, 2010.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

